DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 5/27/21 is acknowledged.  The traversal is on the ground(s) that they will be no burden to examine all the inventions I-III since they overlap.  This is not found persuasive because 
a)    the inventions have acquired a separate status in the art in view of their ifferent classification; (b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d)    the prior art applicable to one invention would not likely be applicable to another invention; and/or (e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 8-13 is/are rejected under 35 U.S.C. 102((a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smith et al. (US 20060094015).
Smith et al. discloses a method for storing biological samples comprising a solid phase medium which comprises a plurality of fibers which can be cellulose-based fibers. Said medium can also comprise a weak base, chelating agent or detergent. Said storage can have a duration of at least a week. (Pages 3-4). And can comprise carbohydrate polymers.

The filter diameter can be in a range of from 1µm to 10µm [0093] which is viewed to be inclusive of instant claim 4.
Claim 9 has added functions which the prior art has not analyzed; but given the above 102 rejection analysis substantiating the basic characterization of the composition of the invention being the same as the reference, these added characteristics are presumed to be inherent in the prior art composition.  
Smith teaches that “The term "filter," "filter membrane" or "matrix" as used herein means a porous material or filter media formed, either fully or partly from glass, silica, silica gel, silica oxide, or quartz, including their fibers or derivatives thereof, but is not limited to such materials. Other materials from which the filter membrane can be composed also include, but are not limited to, cellulose-based (e.g., cellulose, nitrocellulose, carboxymethylcellulose), hydrophilic polymers including synthetic hydrophilic polymers (e.g., polyester, polyamide, carbohydrate polymers)... [0185]
As it is pointed in In re Fitzgerald (205 USPQ), page 594, 2nd col., 1st full paragraph, supports the shifting of the burden of proof to the applicant that the instantly claimed invention is novel and unobvious over the prior art. Since both the prior art and the instant application prepare and use composition which appeared to be identical for target analysis. The prior art therefore suggests the instant application under 35 U.S.C. § 103(a). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dufrane et al. (WO 2007/144389) in view of Smith et al. (US 20060094015).

Dufrane et al. discloses a solid support medium comprising a solid matrix having sorbed thereto or incorporated therein a composition comprising an alginate salt for storing biological sample. The alginate can comprise EDTA. The matrix can also be mixed with propylene oxide (pages 9-10).   The biological sample can be cells, blood protein, or biopharmaceutical, for example which is viewed to be inclusive of instant claims 6-7 (page 14). The support can be polyester (page 20).

The solid medium can also comprise a binder which can be polyethylene glycol or polyvinyl alcohol [0190].
The filter diameter can be in a range of from 1µm to 10µm [0093] which is viewed to be inclusive of instant claim 4.
Smith teaches that “The term "filter," "filter membrane" or "matrix" as used herein means a porous material or filter media formed, either fully or partly from glass, silica, silica gel, silica oxide, or quartz, including their fibers or derivatives thereof, but is not limited to such materials. Other materials from which the filter membrane can be composed also include, but are not limited to, cellulose-based (e.g., cellulose, nitrocellulose, carboxymethylcellulose), hydrophilic polymers including synthetic hydrophilic polymers (e.g., polyester, polyamide, carbohydrate polymers)... [0185]
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply a solid storage medium having a diameter as taught by Smith et al. for the method of Dufrane as these are conventional microbiology manipulation of reagents, methodologies, and parameters.  One of ordinary skill in the art would have been motivated to modify the primary references in the manner of the claims to achieve the expected benefits, optimizations and/or expanded applications as prima facie obvious to one of ordinary skill in the art at the time of the invention to carry out the claimed invention. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10202636. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a biochemical storage medium, consisting essentially of one or more fibers, wherein the one or more fibers have a nanoscale to microscale diameter and comprise one or more biologically active components. The one or more biologically active components can comprise one or more proteins, the fibers can comprise one or more of carbohydrates, stabilizing factors, or nucleotides, and the carbohydrates comprise one or more of polysucrose, melezitose, sucrose, trehalose, or sorbitol, wherein the one or more fibers are soluble in aqueous solutions. They both claim wherein the one or more fibers have diameters between about 10 nm and 2000 nm;  wherein the one or more proteins comprise an enzyme or an antibody that retain biological activity when the one or more fibers are dissolved;  wherein the stabilizing factors comprise one or more of . 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786.  The examiner can normally be reached on 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        1 June 2021